
	

113 HR 4219 IH: Voluntary Certification Program Act of 2014
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4219
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Latta (for himself, Mrs. Blackburn, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Energy Policy and Conservation Act to provide for the recognition of voluntary
			 certification programs for air conditioning, furnace, boiler, heat pump,
			 and water heater products.
	
	
		1.Short titleThis Act may be cited as the Voluntary Certification Program Act of 2014.
		2.Voluntary certification programs for air conditioning, furnace, boiler, heat pump, and water heater
			 productsSection 326(b) of the Energy Policy and Conservation Act (42 U.S.C. 6296(b)) is amended by adding
			 at the end the following:
			
				(6)Voluntary certification programs for air conditioning, furnace, boiler, heat pump, and water heater
			 products
					(A)Definition of basic model groupIn this paragraph, the term basic model group means a set of models—
						(i)that share characteristics that allow the performance of 1 model to be generally representative of
			 the performance of other models within the group; and
						(ii)in which the group of products does not necessarily have to share discrete performance.
						(B)Reliance on voluntary certification programsFor the purpose of testing to verify the performance rating of, or receiving test reports from
			 manufacturers certifying compliance with energy conservation standards and
			 Energy Star specifications established under sections 324A, 325, and 342,
			 the covered products described in paragraphs (3), (4), (5), (9), and (11)
			 of section 322(a) and covered equipment described in subparagraphs (B),
			 (C), (D), (F), (I), (J), and (K) of section 340(1), the Secretary and
			 Administrator shall rely on voluntary certification programs that—
						(i)are nationally recognized;
						(ii)maintain a publicly available list of all certified products and equipment;
						(iii)as determined by the Secretary, annually test not less than 10 percent and not more than 30 percent
			 of the basic model group of a program participant;
						(iv)require the changing of the performance rating or removal of the product or equipment from the
			 program, if verification testing determines that the performance rating
			 does not meet the levels the manufacturer has certified to the Secretary;
						(v)require the qualification of new participants in the program through testing and production of test
			 reports;
						(vi)allow for challenge testing of products and equipment within the scope of the program;
						(vii)require program participants to certify the performance rating of all covered products and
			 equipment within the scope of the program;
						(viii)are conducted by a certification body that is accredited under International Organization for
			 Standardization/International Electrotechnical Commission (ISO/IEC)
			 Standard 17065;
						(ix)provide to the Secretary—
							(I)an annual report of all test results;
							(II)prompt notification when program testing results in—
								(aa)the rerating of the performance rating of a product or equipment; or
								(bb)the delisting of a product or equipment; and
								(III)test reports, on the request of the Secretary or the Administrator, for Energy Star compliant
			 products, which shall be treated as confidential business information as
			 provided for under section 552(b)(4) of title 5, United States Code
			 (commonly known as the Freedom of Information Act);
							(x)use verification testing that—
							(I)is conducted by an independent test laboratory that is accredited under International Organization
			 for Standardization/International Electrotechnical Commission
			 (ISO/IEC)
			 Standard 17025 with a scope covering the tested products or equipment;
							(II)follows the test procedures established under this title; and
							(III)notes in each test report any instructions specified by the manufacturer or the representative of
			 the manufacturer for the purpose of conducting the verification testing;
			 and
							(xi)satisfy such other requirements as the Secretary has determined—
							(I)are essential to ensure standards compliance; or
							(II)have consensus support achieved through a negotiated rulemaking process.
							(C)Administration
						(i)In generalThe Secretary shall not require—
							(I)manufacturers to participate in a voluntary certification program described in subparagraph (B); or
							(II)participating manufacturers to provide information that can be obtained through a voluntary
			 certification program described in subparagraph (B).
							(ii)List of covered productsThe Secretary or the Administrator may maintain a publicly available list of covered products and
			 equipment certified under a program described in subparagraph (B) that
			 distinguishes between—
							(I)covered products and equipment verified by the program; and
							(II)products not verified by the program.
							(iii)Reduction of requirementsAny rules promulgated by the Secretary that require testing of products or equipment for
			 certification of performance ratings shall on average reduce requirements
			 and burdens for manufacturers participating in a voluntary certification
			 program described in subparagraph (B) for the products or equipment
			 relative to other manufacturers.
						(iv)Periodic testing by program nonparticipantsIn addition to certification requirements, the Secretary shall require a manufacturer that does not
			 participate in a voluntary certification program described in subparagraph
			 (B)—
							(I)to verify the accuracy of the performance rating of the product or equipment through periodic
			 testing using the testing methods described in clause (iii) or (x) of
			 subparagraph (B); and
							(II)to provide to the Secretary test results and, on request, test reports verifying the certified
			 performance for each basic model group of the manufacturer.
							(v)Restrictions on test laboratories
							(I)In generalSubject to subclause (II), with respect to covered products and equipment, a voluntary
			 certification program described in subparagraph (B) shall not be a test
			 laboratory that conducts the testing on products or equipment within the
			 scope of the program.
							(II)LimitationSubclause (I) shall not apply to Energy Star specifications established under section 324A.
							(vi)Effect on other authorityNothing in this paragraph limits the authority of the Secretary or the Administrator to test
			 products or equipment or to enforce compliance with any law (including
			 regulations)..
		
